Citation Nr: 1759164	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-06 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post arthrotomy and partial excision of the anterior fat pad of the right knee (right knee disability).

2.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury status post medial meniscectomy (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from August 1974 to October 1999.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent evaluations for each of the right and left knee disabilities.

The appellant testified before the undersigned Veterans Law Judge at an April 2014 hearing in Washington, DC.  A hearing transcript has been associated with the claims file and reviewed.

The Board considered the appeal in February 2015.  At that time, the claims were remanded for additional development.

The appeal is again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues on appeal.

A VA examination was conducted in April 2015 to evaluate the Veteran's right and left knee disabilities.  04/28/2015, C & P Examination.  Subsequently, in July 2016, the U.S. Court of Appeals for Veterans Claims (CAVC) had found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59 (2017).  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The April 2015 VA examination does not address all of those measurements.  Therefore, a remand is needed to comply with the CAVC's holding.

The Board notes that the appellant's representative may be seeking an additional hearing on the basis that the appellant changed representation following the April 2014 hearing.  11/21/2017, Appellate Brief, at 2.  The AOJ should thus seek clarification as to whether the appellant or the appellant's representative would like to file a motion for an additional hearing.  The undersigned VLJ will then consider any motion for a second hearing, if timely filed.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to clarify whether the appellant or the appellant's representative are seeking a second hearing, for the undersigned VLJ to consider if a motion is to be filed.  Document the steps and correct mailing address in the claims file.

2.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from January 2017 to the present.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

3.  After all development has been completed and returned from steps 1-2 above, schedule the Veteran for an examination as to assess the current severity of each of the left and right knee disabilities.  The examiner should review the claims file to become familiar with the pertinent medical history of the disability.  The examiner should measure and record the subjective and objective symptoms and impairments.  Additionally, the examiner is to address the following for each knee:

 a.  Test range of motion and consider pain on both passive and active motions, in both weight-bearing and nonweight-bearing positions, and with the range of the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then the examiner should clearly explain why that is so.

 b.  Review the prior April 2015 VA examination and opine as to whether the above-requested measurements would have been similar if taken at the time of that prior examination and if not, how they would have differed.

 c.  The examiner should express an opinion on whether pain, fatigability or other factors could significantly limit functional ability, to include during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.

Consider all lay and medical evidence.  Provide a clear and comprehensive rationale for any conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

